EXAMINER’S AMENDMENT/REMARKS
This application remains assigned to Technology Center 1700, Art Unit 1774 and the following will apply for this application:
	  Please direct all written correspondence with the correct application serial number for this application to Art Unit 1774. 
	  Telephone inquiries regarding this application should be directed to the Electronic Business Center (EBC) at http://www.uspto.gov/ebc/index.html or 1-866-217-9197 or to the Examiner at  (571) 272-1139.  All official facsimiles should be transmitted to the centralized fax receiving number 571-273-8300.  
 	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given by Mr. Philip C. Mendes da Costa on 10 AUG 2021.


The application has been amended as follows: 

Amendments to the Claims:
This listing of claims will replace all prior versions, and listings, of claims in the application:
Listing of Claims:
1. 	(Currently Amended) An extruder comprising:
(a) an axially extending extruder barrel module having a feedstock inlet end
and a feedstock outlet end axially spaced from the feedstock inlet end in a
direction of flow through the extruder barrel module, the extruder barrel module
comprising an axially extending barrel in which an extruder 
removably receivable;
(b) an axially extending extruder feeder module removably connectable to the
feedstock inlet end of the extruder barrel module, the extruder feeder module
comprising a hopper and an axially extending flow passage aligned with
the direction of flow when the extruder feeder module is connected to the barrel
module, the axially extending flow passage having a feedstock outlet end and a
screw motor module mounting end axially spaced from the feedstock outlet end
of the extruder feeder module in a direction of flow through the axially extending
flow passage;
(c) a screw motor module removably connectable to the screw motor module
mounting end of the extruder feeder module, the screw motor module having a
the [[a]] screw in the flow passage of the extruder feeder module; and,
(d) an electronics module electrically connectable with the screw motor
module and mechanically removably mounted as a separate part of the extruder,
wherein, when assembled, the electronics module is positioned beside the
hopper and overlies the extruder barrel module.

(Currently Amended) The extruder 

(Currently Amended) The extruder 

4. 	(Currently Amended) The extruder has a screw portion therein and is drivingly connectable with the extruder 

5. 	(Currently Amended) The extruder 4 wherein the screw portion in the flow passage and the extruder extruder screw.

6. 	(Currently Amended) The extruder 5 wherein the screw in the flow passage and the extruder 

7. 	(Currently Amended) The extruder 

8. 	(Currently Amended) The extruder 

9. 	(Currently Amended) The extruder 

10. 	(Currently Amended) The extruder 

11. 	(Currently Amended) An extruder comprising:
(a) an axially extending extruder barrel module having a feedstock inlet end
and a feedstock outlet end axially spaced from the feedstock inlet end in a
direction of flow through the extruder barrel module, the extruder barrel module
comprising an axially extending barrel in which an extruder 
removably receivable;
(b) an axially extending extruder feeder module removably connectable in
flow communication with the feedstock inlet end of the extruder barrel module,
the extruder feeder module comprising a hopper and an axially extending

is connected in flow communication with the barrel module, the axially extending
flow passage having a feedstock outlet end and a screw motor module end
axially spaced from the feedstock outlet end of the extruder feeder module in a
direction of flow through the axially extending flow passage;
(c) a screw motor module removably drivingly connectable to an end of [[a]] the
screw located at the screw motor module end of the extruder feeder module:
and,
(d) an electronics module electrically connectable with the screw motor
module and mechanically removably mounted as a separate part of the extruder,
wherein, when assembled, the electronics module is positioned beside the
hopper and overlies the extruder barrel module.

12. 	(Currently Amended) The extruder 

13. 	(Currently Amended) The extruder has a screw portion therein and is drivingly connectable with the extruder 

14. 	(Currently Amended) The extruder 13 wherein the screw portion in the flow passage and the extruder extruder screw.

15. 	(Currently Amended) The extruder 14 wherein the screw in the flow passage and the extruder 

16. 	(Currently Amended) The extruder 

17. 	(Currently Amended) The extruder 

18.	 (Currently Amended) The extruder 
*  *  *
The above changes were suggested by the examiner and graciously accepted by the Applicant to place the application in immediate condition for allowance.  The changes were made such that the claims comply with 35 USC 112(b) and to improve the clarity/consistency of the claim language.  
The following is an Examiner's Statement of Reasons for Allowance: 
The claims are deemed allowable over the prior art of record in view of Applicant’s remarks filed 29 JUL 2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the Issue Fee and, to avoid processing delays, should preferably accompany the Issue Fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Charles Cooley in Art Unit 1774 whose telephone number is 571-272-1139.  The examiner can normally be reached on Monday - Friday during customary business hours.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see: http://www.uspto.gov/patents/process/status/private_pair/index.jsp.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  Additional assistance can be obtained via the Ombudsman Pilot Program is designed to enhance the USPTO’s ability to assist applicants and/or their representatives with issues that arise during patent application prosecution. More specifically, if there is a breakdown in the normal prosecution process, the Ombudsman Pilot Program can assist in getting the process back on track.  See http://www.uspto.gov/patents/ombudsman.jsp .  If you would like assistance from a   


/CHARLES COOLEY/Examiner, Art Unit 1774                                                                                                                                                                                                        






10 August 2021